DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the continuation in part application filed on January 8, 2021. Claims 1-7 are currently pending and have been examined.

Priority
This application repeats a substantial portion of prior Application No. 15642291, filed July 5, 2021, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 1-3, 5-7 are objected to for having minor informalities. The limitation “monitor/detect module” should be “monitor and detect module”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claims 1 and 6: “a transaction processing module receiving …”,
Generic place holder: “transaction processing module”,
Functional language: “receiving”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “transaction processing module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 1 and 5: “monitor/detect module comparing …”,
Generic place holder: “monitor/detect module”,
Functional language: “comparing”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “monitor/detect module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 3: “an alert module … sending …”,
Generic place holder: “monitor/detect module comparing …”,
Functional language: “comparing”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “monitor/detect module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 3 and 7: “a configure module … enable …”,
Generic place holder: “configure module …”,
Functional language: “enable”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “configure module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims 1-4 are directed to an apparatus, claims 5-7 are directed to a process.

Claim 1 is directed to the abstract idea of payment transaction processing which is grouped under commercial or legal interactions subgrouping of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving transaction messages … sending messages … and providing transaction processing to approve or reject transactions …”, “storing payment method data”, “comparing established payment precedent of parties to a transaction to detect anomalies indicating fraud and sending feedback …”.  Claim 5 recites “storing payment methods accepted by the merchant …”, “comparing established payment precedent of parties to a transaction to detect anomalies indicating fraud and sending feedback …”, “providing a payment card capable of both old payment methods and new payment methods”, “making a payment transaction with the payment card using … and a payment method”, “sending an authorization request message …”, “forwarding the authorization request message …”, “comparing the payment method used in the payment transaction to the payment methods accepted by the merchant”, “sending an authorization response …”.  Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of payment transaction processing using computer technology (e.g.: the computer, see specification as filed page 16, lines 9-10). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h))

Hence claims 1 and 5 are not patent eligible.

As per dependent claim 2, the dependent claim does not recite any additional elements. As such, for reasons shown above regarding parent claim 1 and due the their dependency on the rejected parent claim, claim 2 is similarly not patent eligible.

As per dependent claims 3-4 and 6-7, the dependent claims recite the additional elements of “alert module”, “configure module”, “card reader”, “mobile device”, “PC”, “transaction processing module”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Means Plus Function
Claims 1 and 6 recite “a transaction processing module receiving …”, claims 1 and 5 recite “monitor/detect module comparing …”, claim 3 recites “an alert module … sending …”, claims 3 and 7 recite “a configure module … enable …”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-4 are rejected due to dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090265211 A1 (May).

As per claim 1, May teaches,
A payment device coupled through a merchant to a payment network (FIG. 2, items 200, 202, 230, 260, ¶ [0022]-[0023]),
a fraud prevention system coupling an issuing bank to the payment network (FIG. 2, item 200, 202, and 230, ¶ [0022]-[0023]),
A transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank (FIG. 2, items item 202, 230, ¶ [0025] “communication … financial institution computer 230”) and providing transaction processing to approve or reject transactions (¶ [0025] “seek authorization of a payment transaction”).
a monitor/detect module (FIG 1, item 10, ¶ [0014] “payment facilitator computer”) coupled between the transaction processing module (FIG. 1, item 12, ¶ [0014] “processor”) and a database module storing payment method data (FIG. 1, items 14, ¶ [0014] “the fraud detection software utilizing memory 14”)
a non-transitory computer-readable storage medium (¶ [0014] “disk drive”) having instructions that when effectuated by the monitor/detect module result in the monitor/detect module (¶ [0014] “executes the fraud detection software) comparing established payment precedent of parties (¶ [0026] “the transaction history of buyers and sellers”) to a transaction to detect anomalies indicating fraud (¶ [0032] “analyzes 

As per claim 3, May discloses all the limitations of claim 1. May also discloses,
an alert module (¶ [0024] “fraud detection software) coupled to the database module and the monitor/detect module and couplable to a web browsing capable device for sending an alert message thereto (¶ [0024] “fraud detection email message),
a configure module coupled to the database module (¶ [0026]) accessible by a cardholder to enable the alert module to send the alert message when the feedback is a  transaction rejection (¶ [0036] “email messages are sent to the buyer and the seller informing them that the payment transaction has been rejected”).

As per claim 4, May discloses all the limitations of claim 1. May also discloses,
wherein the payment device is one of a card reader, a mobile device and a PC (FIG. 2, item 200, ¶ [0022] “Payment facilitator computer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of NPL: VISA, Credit Cards with Chips, https://web.archive.org/web/20160223063321/https://www.visa.com/chip/personal/security/chip-technology/chip-cards/index.jsp, February 23, 2016 (VISA).

As per claim 2, May teaches all the limitations of claim 1. May also teaches,
as determined by the monitor/detect module effectuating the instructions from the non-transitory computer-readable storage medium (¶ [0014]),

May does not explicitly teach, however VISA teaches,
wherein the anomalies include a merchant being able to accept new payment methods and a customer being able to use the new payment methods for a specific card number, but the transaction employs an old payment method (page 1, step 1).
It would have been obvious before the effective file date to detect a fraud attempt from a swipe based card transaction instead of chip based payment of VISA in May. The motivation would be to improve security associated with transaction authentication.

As per claim 5, May teaches,
providing a payment device coupled through a merchant to a payment network (FIG. 2, items 200, 202, 230, 260, ¶ [0022]-[0023]),
providing a fraud prevention system coupling an issuing bank to the payment network (FIG. 2, item 200, 202, and 230, ¶ [0022]-[0023]), the fraud prevention system including a database storing payment methods accepted by the merchant (FIG. 1, items 
sending an authorization request message from the payment device to the payment network (¶ [0025] “seek authorization of a payment transaction”), the authorization request message including information on the payment method (¶ [0031] “financial account information must include one of a credit card account number, a debit card account number, a bank account number, etc”),
forwarding the authorization request message from the payment network to the fraud prevention system of the issuing bank (¶ [0036] “seeks approval from the financial institution … if the transaction has not been approved”),
effectuating the instruction carried by the non-transitory computer-readable storage medium with the monitor/detect module (¶ [0014]),
sending an authorization response to the payment network (¶ [0025]), the authorization response being one of an approval and a rejection (¶ [0036]),

May does not explicitly teach, however, VISA teaches,
providing a payment card capable of both old payment methods and new payment methods (page 2 “You can still swipe your chip-enabled card”),

including comparing the payment method used in the payment transaction to the payment methods accepted by the merchant (page 2 “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven't yet updated their terminals”),
an approval when the payment method used in the payment transaction is a new payment method (page 1, step 1 and 2),
an approval when the payment method used in the payment transaction is an old payment method and the merchant does not accept a new payment method supported by the payment card (page 2 “You can still swipe your chip-enabled card using the magnetic stripe on the back of the card at merchants who haven't yet updated their terminals”),
a rejection if the payment method is an old payment message and the merchant accepts a new payment method supported by the payment card (page 2, “When you swipe your chip-enabled card at a chipactivated terminal, the terminal will prompt you to insert the card into the chip slot instead”),
It would have been obvious before the effective file date to detect a fraud attempt from a swipe based card transaction instead of chip based payment of VISA in May. The motivation would be to improve security associated with transaction authentication.

As per claim 6, combination of May and VISA teach all the limitations of claim 5. May also teaches,
providing a transaction processing module receiving transaction messages from the payment network and sending messages to the payment network from the issuing bank and providing transaction processing to approve or reject transactions (¶ [0036]),
providing the monitor/detect module coupled between the transaction module and the database module storing payment method data for comparing established payment precedent of parties to a transaction to detect fraud and sending feedback to the transaction processing module (¶ [0014], [0032], [0036]).

As per claim 7, combination of May and VISA teach all the limitations of claims 5 and 6. May also teaches,
providing an alert module coupled to the database module and the monitor/detect module (¶ [0014], [0026]) and couplable to a web browsing capable device (¶ [0024] “email messages are sent over the Internet”),
providing a configure module coupled to the database module (¶ [0026]) accessible by a cardholder to enable the alert module to send the alert message when the feedback is a transaction rejection (¶ [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692